Citation Nr: 1735800	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to additional reimbursement of expenses incurred as a result of the Veteran's last illness and burial. 


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945 and from March 1951 to June 1952.  He died in March 2009.  The appellant in this case is his adult daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded the payment of accrued benefits in the amount of $3,924.  The matter is now in the jurisdiction of the New Orleans, Louisiana, RO.

In April 2015, the appellant testified at a videoconference Board hearing before Veterans Law Judge (VLJ) Zissimos.  She was accompanied by J.H., who is an attorney, but who is not accredited to represent claimants before VA.  In May 2015, the appellant was notified that technical problems prevented VA from producing a transcript of the April 2015 hearing.  The appellant was offered the opportunity to testify at an additional Board hearing and, in July 2015 correspondence, she accepted that opportunity.  Consequently, the matter was remanded in July 2015 (by VLJ Zissimos) for the additional hearing to be scheduled.  

In November 2016, the appellant (and J.H.) testified at a videoconference Board hearing before VLJ Moshiashwili.  

Upon subsequent review of the record, a transcript of the April 2015 Board hearing was located.  In April 2017, the appellant was notified that, in accordance with the governing statutes and regulations, her appeal would be reviewed and signed by a panel of three judges.  See 38 U.S.C.A. §§ 7102(a), 7107(c); 38 C.F.R. §§ 19.3, 20.707.  She was offered the option of having an additional hearing before a third VLJ who would be assigned to the panel to decide her appeal.  In correspondence received in May 2017, the appellant waived her right to appear at an additional hearing.  Consequently, the Board will proceed to consider this matter on the merits.


FINDINGS OF FACT

1.  At the time of his death in March 2009, the Veteran was due and unpaid an amount of $3,924.00, for special monthly pension based on the need for aid and attendance (pension).

2.  The appellant is the Veteran's adult daughter and bore the expense of the Veteran's last sickness/burial. 


CONCLUSION OF LAW

The criteria for award of additional accrued benefits in excess of $3,924.00 are not met.  38 U.S.C.A. §§ 503, 1503, 1521, 5112, 5121, 5312, 7104 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.260, 3.261, 3.262, 3.272, 3.500, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notification and Assistance

The notice provisions and duty to assist provisions are not applicable to claims that cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA is not applicable where law, not factual evidence, is dispositive).

Legal Criteria

Pension

Non-service-connected (NSC) pension benefits are available to a Veteran that: (1) served for a period of 90 or more days during a period of war; (2) meets certain net worth and annual income requirements; (3) and is age 65 or older or is permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between his or her countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

"Countable family income" includes income from most sources, including any eligible dependents, received during the 12-month annualization period.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's maximum annual pension rate (MAPR), may reduce a Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.

The MAPRs are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.

Accrued Benefits

The law and regulations governing claims for accrued benefits provide that, upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4). 

Upon the death of a Veteran, accrued benefits are paid to the first living person in a list as follows: (1)(i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent; (2) upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children; (3) upon the death of a child, to the surviving children of the Veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the Veteran's last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

Notably, VA benefit payments are discontinued on the last day of the month before the payee's death.  38 U.S.C.A. § 5112 (a); 38 C.F.R. § 3.500(a).

Facts

The pertinent facts in this case are not in dispute.

In a November 2006 rating decision, the St. Petersburg, Florida, RO granted the Veteran's claim of entitlement to a special monthly (NSC) pension based on the need for aid and attendance (and proposed a finding of incompetency.)  In January 2007 correspondence notifying the Veteran of that decision, and of his monthly benefit amount, VA explained how annual income was calculated, what annual medical expenses were deducted, and how to report additional medical expenses.  (That same month, the Veteran was notified that he was found incompetent to manage his funds.)  

In September 2008, the appellant (the Veteran's custodian) notified VA that the Veteran's income and net worth had decreased and that additional medical expenses would be incurred in the future (because the Veteran had been discharged from a care facility and would require caregiving services.)  Later that month, VA notified the appellant/Veteran that, (retroactively) effective September 1, 2006, based on submitted evidence of medical expenses reducing his annual income to $0.00, he would be entitled to receive the maximum annual pension rate available for a single Veteran, without dependents, entitled to pension at the Aid and Attendance rate, through December 31, 2008.  The appellant/Veteran were notified that effective January 1, 2009, the monthly benefit would be reduced to $363 (as medical expenses from that date, other than private insurance and Medicare premiums, had not yet been incurred/reported and, thus, could not yet be counted against his annual income.)  

The Veteran died in March 2009.

In correspondence received in May 2009, the appellant stated that she had not received any payments on the Veteran's behalf since October 2008, and that she had incurred medical expenses on the Veteran's behalf prior to his death.

In the January 2010 determination on appeal, the RO determined that the appellant was entitled to receive accrued benefits due to the Veteran at the time of his death because she bore the expense of his last illness and there were no higher-priority claimants.  The RO calculated the amount due as the maximum monthly rate for November and December 2008 ($1,554 and $1,644, respectively), and $363 for each of January and February of 2009.  The claim for accrued benefits was granted in the amount of $3,924.  (As noted above, no benefits are paid for the month of death.)  The RO explained (although not entirely clearly) that it could not consider the appellant's report of medical expenses incurred on the Veteran's behalf in 2009 (to reduce the amount of his countable income and increase the accrued benefits due for January and February 2009) because they were submitted after the Veteran's death (and were, thus, not in the record at the time of his death, as is required for accrued benefits claims.) 

Analysis

After careful consideration, the Board must deny this appeal. 

Notably, at the April 2015 Board hearing, the appellant/J.H. acknowledged that there were no pension benefits due the Veteran during his lifetime that were unpaid.  Consequently, there is no factual dispute as to whether pension benefits due the Veteran remain unpaid (and available to additionally compensate the appellant for expenses incurred during the Veteran's last illness).  Rather, the appellant argues that she is due additional reimbursement, separate from the pension benefits already received, in the amount of the actual expenses incurred.  However, the only periodic benefits to which the Veteran was entitled at the time of his death were the NSC pension benefits described above (and which the appellant does not contest were received, either during the Veteran's lifetime or as accrued benefits already granted following his death.)  

Further, the Board notes that the purpose of submitting annual medical expense reports on behalf of a Veteran receiving pension benefits is to reduce the countable income, if warranted, thereby increasing the amount of pension benefits the Veteran is entitled to receive.  Due to the appellant's efforts on the Veteran's behalf, the Veteran was entitled to receive the maximum pension benefits available for a single Veteran at the aid and attendance rate (i.e., his countable income was reduced to zero) through December 31, 2008.  Thus, as a matter of law, there can be no further entitlement to pension benefits (for the purpose of accrued benefits) through that date.

It is not in dispute that the Veteran's medical expenses for January and February 2009 exceeded his countable income for those months.  However, the appellant acknowledges that records of those expenses were not submitted until after the Veteran's death (see, e.g., April 2015 hearing transcript) and, thus, there is no factual dispute that medical expense records for January and February 2009 were not in the record prior to the Veteran's death.  As noted above, accrued benefits claims are decided based on the record as it existed at the time of the Veteran's death.  Therefore, the Board is unable to consider additional compensation (i.e., an increase in the amount of pension to which the Veteran was entitled, for the purpose of accrued benefits) based on those records. 

The Board acknowledges and has considered the appellant's competent and credible testimony regarding the considerable expense (exceeding the amount of the Veteran's pension) she incurred caring for the Veteran during the last years of his life.  However, this appeal must be denied as a matter of law because the appellant has already been awarded the maximum allowable amount of accrued benefits due and unpaid to the Veteran.  

The Board is grateful for the Veteran's honorable service and regrets that it cannot render a favorable decision in this matter.  However, the Board is bound by the law and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).



ORDER

Entitlement to additional reimbursement of expenses incurred as a result of the Veteran's last illness and burial is denied.




			
     VICTORIA MOSHIASHWILI	J.W. ZISSIMOS
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
KEITH W. ALLEN
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


